WiNsnow, J.
We discover nothing in this case but a salutary exercise of the power of the court to compel parties litigant to obey its process. It is very clear that there was a bald violation of the injunctional order, and that such violation practically deprived the plaintiff of his security, and there was ample evidence to show that the appellant, Gund, *534was the active moving party in this violation of the command of the court, notwithstanding his present improbable statement that a corporation, of which he was president, committed the act without his knowledge or consent. The supposed bond can cut no figure, because it never Vas seen by any one after it was signed. It is well that parties to a serious-litigation should learn and realize that the order-of a court deliberately made cannot be treated lightly, or brushed aside as of no more importance than the conclusions of a debating society. It is to be hoped that the lesson has been well learned in this case.
By the Court.— Order affirmed.